AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 1

UNITED STATES DISTRICT COURT

Southern District of Ohio

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE

Vv.
MAHMOUD AHMED DAWOUD Case Number: 3:18-po-206
USM Number:

Cheryll A. Bennett, Esq.

 

Defendant’s Attorney

Nome ee Nee ee a

THE DEFENDANT:
WI pleaded guilty to count(s) 3 of the Superseding Information

 

CJ pleaded nolo contendere to count(s)
which was accepted by the court.

 

C was found guilty on count(s)
after a plea of not guilty.

 

The defendant is adjudicated guilty of these offenses:

Title & Section Nature of Offense Offense Ended Count
18 USC 7 & 13 and Space Between Moving Vehicles 9/28/2018 oes
ORC 4511.34

The defendant is sentenced as provided in pages 2 through 3 of this judgment. The sentence is imposed pursuant to

the Sentencing Reform Act of 1984.

CO The defendant has been found not guilty on count(s)

 

MCount(s) 1,2 QO is Mare dismissed on the motion of the United States.

 

.,,_ itis ordered that the defendant must notify the United States attorney for this district within 30 ene of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defendant must notify the court and United States attorney of material changes in economic circumstances.

9/18/2019
Date of Imposition of Judgment

 

S.S. #: xxx-xx-1977
s/Sharon L. Ovington

D.O.B.: xx-xx- 1986 Signature of Judge

 

Address: 3848 Lakebend Dr.
Dayton, OH 45404 SHARON L. OVINGTON, United States Magistrate Judge
, Name and Title of Judge

 

9/18/2019
Date

 
AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 5 — Criminal Monetary Penalties

Judgment — Page 2 of uses Ss

 

DEFENDANT: MAHMOUD AHMED DAWOUD
CASE NUMBER: 3:18-po-206

CRIMINAL MONETARY PENALTIES

The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.

Assessment JVTA Assessment* Fine Restitution
TOTALS $ 5.00 $ $ 45.00 $
CL The determination of restitution is deferred until - An Amended Judgment in a Criminal Case (40 245C) will be entered

after such determination.
(The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

If the defendant makes a partial payment, each paves shall receive an approximately moppriones ayment, unless specified otherwise in
the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
before the United States is paid.

Name of Payee Total Loss** Restitution Ordered Priority or Percentage
TOTALS $ 0.00 $ 0.00

Restitution amount ordered pursuant to plea agreement $

(J The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

()_ The court determined that the defendant does not have the ability to pay interest and it is ordered that:
L] the interest requirement is waived forthe 1 fine (7 restitution.

CJ the interest requirement forthe 1) fine restitution is modified as follows:

* Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
** Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or
after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 02/18) Judgment in a Criminal Case
Sheet 6 — Schedule of Payments

Judgment — Page 3 of 3
DEFENDANT: MAHMOUD AHMED DAWOUD
CASE NUMBER: 3:18-po-206

SCHEDULE OF PAYMENTS
Having assessed the defendant’s ability to pay, payment of the total criminal monetary penalties is due as follows:
A W&M Lumpsumpayment of$ 50.00 due immediately, balance due

C] _ not later than , or
[J inaccordancewith Q C, O D, J E,or C1 F below; or

B [Payment to begin immediately (may be combined with [IC, OD,or (F below); or

C (1 Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of
(e.g., months or years), to commence (e.g., 30 or 60 days) after the date of this judgment; or

D (1 Payment in equal (e.g., weekly, monthly, quarterly) installments of $ over a period of

(e.g., months or years), to commence (e.g., 30 or 60 days) after release from imprisonment to a
term of supervision; or

E ( Payment during the term of supervised release will commence within (e.g., 30 or 60 days) after release from
imprisonment. The court will set the payment plan based on an assessment of the defendant’s ability to pay at that time; or

F [Special instructions regarding the payment of criminal monetary penalties:

Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons’ Inmate
Financial Responsibility Program, are made to the clerk of the court.

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.

10 Joint and Several

Defendant and Co-Defendant Names and Case Numbers (including defendant number), Total Amount, Joint and Several Amount,
and corresponding payee, if appropriate.

CL] The defendant shall pay the cost of prosecution.
(The defendant shall pay the following court cost(s):

C)_ The defendant shall forfeit the defendant's interest in the following property to the United States:

Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4) fine principal, (5) fine
interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost of prosecution and court costs.
